VINCENT C. GIBLIN, Circuit Judge.
The judge below, in a summary eviction proceeding, held that under a lease which provides that “if the lessee shall fail to pay the rental reserved hereunder at any time within thirty days after the due date thereof, or shall violate any of the other covenants of this lease, and fail, after written notice of such violation, to cure the same within five days after the date thereof, then the lessor, at his option, may immediately and without any further notice, terminate this lease,” the lease could not be terminated for default in the payment of rent unless and until five days’ written notice should be given and the tenant accorded the opportunity to cure the default during the five-day period. Inasmuch as such notice and opportunity were not given, summary judgment for the defendants was entered on a proper showing.
I concur in the view of the judge below and the judgment appealed from is affirmed.